     Case 3:12-cv-05112-N Document 43 Filed 07/16/20        Page 1 of 1 PageID 6408



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

WESLEY LYNN RUIZ,                           §
                                            §
        Petitioner,                         §
                                            §
v.                                          §          Civil Action No. 3:12-CV-5112-N
                                            §
LORIE DAVIS, Director of TDCJ-CID,          §
                                            §
        Respondent.                         §

                                ORDER OF REFERENCE

        Under the authority of 28 U.S.C § 636(b), Petitioner’s Motion for Appointment of

Counsel filed July 14, 2020, is hereby referred to United States Magistrate Judge David L.

Horan for hearing and/or determination.

        SIGNED July 16, 2020.



                                            ____________________________________
                                                        David C. Godbey
                                                   United States District Judge




ORDER – SOLO PAGE
